IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MATTHEW GODSEY, et ai/.,

Plaintiffs,
Case No. 3:19-cv-107

JUDGE WALTER H. RICE

Vv.
AIRSTREAM, INC.,
Defendant.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION TO STAY ALL
PROCEEDINGS FOR 30 DAYS (DOC. #30); OVERRULING WITHOUT
PREJUDICE TO REFILING PLAINTIFFS’ COMBINED MOTION TO
STAY THE ISSUANCE OF COURT-SUPERVISED NOTICE PURSUANT
TO § 216(b) AND MOTION FOR AN EXTENSION OF TIME TO
CONFER REGARDING NOTICE (DOC. #28), AND JOINT MOTION TO
STAY NOTICE OF COLLECTIVE ACTION (DOC. #29)

 

For good cause shown, the Court SUSTAINS the parties’ Joint Motion to
Stay All Proceedings for 30 Days, Doc. #30, so that the parties can continue their
settlement negotiations.

The Court OVERRULES the following motions WITHOUT PREJUDICE to
refiling after the conference call to be held on April 3, 2020, at 5:00, if the parties
are unable to reach a settlement:

e Plaintiffs’ Combined Motion to Stay the Issuance of Court-Supervised Notice

Pursuant to 8 216(B) and Motion for an Extension of Time to Confer

Regarding Notice (Doc. #28); and
e Joint Motion to Stay Notice of Collective Action (Doc. #29)
Date: March 13, 2020 E Jon Mua

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
